Motions Granted; Appeal Reinstated; Appeal Dismissed and Memorandum
Opinion filed July 26, 2012.




                                      In The


                    Fourteenth Court of Appeals

                           _________________________
                               NO. 14-12-00116-CV
                           _________________________

   SOUTHEAST TEXAS ENVIRONMENTAL, L.L.C., REGOR PROPERTIES,
     L.L.C., KORDEL, INC., AND JEFFREY PITSENBARGER, Appellants



                                        V.



              KEN BIGHAM AND TRACY HOLLISTER, Appellees



                      On Appeal from the 80th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2007-55020



                       MEMORANDUM OPINION

      On January 23, 2012, Ken Bigham and Tracy Hollister filed a notice of appeal
from the judgment signed October 27, 2011, and the appeal was assigned to this court
under our appellate number 14-12-00084-CV. On January 26, 2012, Southeast Texas
Environmental, L.L.C., Regor Properties, L.L.C., Kordel, Inc., and Jeffrey Pitsenbarger
filed a notice of cross-appeal from the same judgment, which was assigned to this court
under our appellate number 14-12-00116-CV.

       On April 17, 2012, both appeals were abated for bankruptcy. On July 11, 2012,
Southeast Texas Environmental, L.L.C., filed an unopposed motion in each appeal to
vacate the order of abatement and reinstate. Attached to the motion is a true copy of the
bankruptcy court=s order discharging Jeffrey Pitsenbarger from bankruptcy and closing
the bankruptcy case. The Court grants the motions and orders the appeals reinstated and
placed on the court's active docket.

       On July 19, 2012, the parties filed an agreed motion to consolidate the cross-
appeals. The motion is granted and the court consolidates the two above-referenced
causes for all purposes. The issues, records, and documents filed in cause number 14-12-
00116-CV are consolidated into cause number 14-12-00084-CV.            The consolidated
appeal shall proceed under appeal number 14-12-00084-CV, and appeal number 14-12-
00116-CV is hereby dismissed. See Livingston v. Arrington, No. 03-11-00197-CV, No.
03-11-00266-CV, 2011WL 2297705, *1 (Tex. App. -- Austin Jun. 10, 2011, no pet.)
(mem. op). Appellate deadlines will run from the date that the record in appeal number
14-12-00084–CV is complete.



                                        PER CURIAM



Panel consists of Justices Boyce, Christopher, and Jamison.




                                           2